Citation Nr: 0025633	
Decision Date: 09/26/00    Archive Date: 10/04/00

DOCKET NO.  99-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for a disability of the 
knees.

3.  Entitlement to service connection for an inguinal hernia.

4.  Entitlement to service connection for lymphadenitis, 
right groin, and recurring tinea cruris infection, claimed as 
chronic fungus infection.

5.  Entitlement to service connection for a right ankle 
disability.

6.  Entitlement to an initial evaluation in excess of 10 
percent for residuals of a left ankle fracture with 
degenerative changes of the left foot.

7.  Entitlement to an initial evaluation in excess of 20 
percent for epiphora, bilateral, associated with electrical 
eye burns.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David S. Nelson, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1942 to December 
1951.

This matter arises from a February 1998 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The February 1998 rating decision also denied the veteran's 
claim of service connection for a condition of the legs.  The 
veteran perfected an appeal as to this issue.  However, he 
indicated in a May 1999 statement that he wished to withdraw 
the issue of service connection for a condition of the legs 
from his appeal.  See 38 C.F.R. § 20.204 (1999).

In September 1999 the RO established service connection for 
post-traumatic stress disorder (PTSD).  This action 
constituted a full grant of the benefit sought as to that 
issue (service connection).  No appeal was initiated and 
completed from the decision assigning a 30 percent rating, 
and the issue of an increased rating for PTSD is not in 
appellate status.  See Holland v. Gober, 10 Vet. App. 433 
(1997).
A November 1999 rating decision denied the veteran's request 
of entitlement to service connection for tinnitus.  This 
issue is not in appellate status, as no notice of 
disagreement has been received to initiate an appeal.

Evidence pertinent to the issues on appeal was received at 
the Board in June 2000.  The veteran, through his 
representative, has waived initial RO consideration of this 
evidence.  38 C.F.R. § 20.1304(c) (1999).


FINDINGS OF FACT

1.  There is no medical evidence linking the veteran's 
currently diagnosed bilateral sensorineural hearing loss to 
military service.

2.  There is no medical evidence linking a disability of the 
knees to military service.

3.  There is no medical evidence linking an inguinal hernia 
to military service.

4.  There is no medical evidence linking lymphadenitis, right 
groin, recurring tinea cruris infection, or a chronic fungus 
infection to military service.

5.  There is no medical evidence linking a right ankle 
disability to military service.

6.  The veteran's service-connected left ankle disability is 
manifested by complaints of occasional pain and swelling; on 
clinical examination, dorsiflexion was to 10 degrees and 
plantar flexion was to 45 degrees; X-rays have revealed 
degenerative changes, but no significant abnormality.

7.  The veteran's service-connected epiphora is manifested by 
complaints of continual wet and runny eyes; clinical 
evaluation revealed corrected distance visual acuity of 20/25 
in both eyes, with corrected near visual acuity of 20/30 in 
both eyes.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The veteran's claim of entitlement to service connection 
for a disability of the knees is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim of entitlement to service connection 
for an inguinal hernia is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for lymphadenitis, right groin, and recurring tinea cruris 
infection, claimed as chronic fungus infection, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  The veteran's claim of entitlement to service connection 
for a right ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

6.  The schedular criteria for an initial evaluation in 
excess of 10 percent for the veteran's service-connected left 
ankle fracture with degenerative changes of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5299-5271 
(1999).

7.  The schedular criteria for an initial evaluation in 
excess of 20 percent for epiphora, bilateral, associated with 
electrical eye burns, have not been met.  38 U.S.C.A. § 1155, 
5107 (West 1991); 38 C.F.R. § 4.84a, Diagnostic Code 6025 
(1999).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection Claims

The law provides that a veteran is entitled to service 
connection for disability resulting from a disease or injury 
incurred or aggravated while in service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection for 
certain chronic disabilities, such as arthritis, will be 
presumed if manifest to a compensable degree within the year 
after service.  38 U.S.C.A. §§ 1101, 1112, 1133, 1137; 
38 C.F.R. §§ 3.307, 3.309.  That an injury occurred in 
service alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

The Board must first determine whether the veteran has 
submitted a well-grounded claim as required by 38 U.S.C.A. 
§ 5107(a).  To establish that a claim for service connection 
is well grounded, there must be a medical diagnosis of a 
current disability; evidence of inservice incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed inservice disease or injury and the 
present disease or injury.  See Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  A claim may also be well grounded based on 
chronicity and continuity of symptomatology.  38 C.F.R. 
§ 3.303(b); see also Savage v. Gober, 10 Vet. App. 488 
(1997).

As it appears that the veteran served in combat, 38 U.S.C.A. 
§ 1154(b), which relaxes evidentiary requirements in 
establishing that an injury was sustained during service, is 
for consideration.



A.  Bilateral Hearing Loss.

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The veteran's service medical records reflect no complaints 
or clinical findings regarding hearing loss. The entrance 
examination showed a 15 whispered voice test bilaterally, and 
the separation examination report of November 1951 showed 
15/15 whispered voice, bilaterally.

A December 1997 VA audiogram and examination concluded that 
the veteran had mild to severe loss of hearing; a March 2000 
VA medical record reflected an impression of bilateral 
sensorineural hearing loss.  While the Board accepts the 
veteran's assertions that he was exposed to the firing of 14-
inch "guns" without hearing protection and that he 
sometimes had duties in the boiler room on board ship, and 
while the Board has examined the veteran's detailed April 
1998 statement concerning his hearing loss condition, he has 
still failed to establish the presence of a well-grounded 
claim as there is no medical evidence to show that current 
hearing loss is related to military service of more than 48 
years ago.  Notwithstanding that the relaxed evidentiary 
burden of 38 U.S.C.A. § 1154(b) applies in the instant case, 
the veteran must still submit sufficient evidence of a causal 
nexus between an in-service event and his current disability 
to meet his initial burden of establishing a well-grounded 
claim and to receive the full benefit of 38 U.S.C.A. § 
1154(b).  See Kessel v. West, 13 Vet. App. 9, 17 (1999).  

The Board notes that the veteran has submitted medical 
articles related to hearing loss.  The materials did not 
specifically opine as to the relationship between the 
veteran's condition and his active service.  The articles are 
not sufficient by themselves or in conjunction with the other 
evidence to establish a well grounded claim for service 
connection.  Sacks v. West, 11 Vet. App. 314 (1998).

Accordingly, as there is no medical evidence to link the 
veteran's currently diagnosed hearing loss to military 
service, the claim must be denied as not well grounded.

B.  Disability Of The Knees.

Service medical records reveal no treatment or diagnosis of a 
knee condition.  The veteran's musculoskeletal system and 
lower extremity were clinically evaluated as normal on his 
November 1951 separation examination.

December 1997 VA X-rays revealed severe degenerative changes 
of both knees.

At his June 1999 RO hearing, the veteran indicated that he 
had suffered from wear and tear on his knees during service.  
He experienced pain in his knees during service but had never 
sought treatment for his knees, either during service or 
after.

A review of the record shows that there is no medical 
evidence linking the veteran's bilateral knee disability to 
his military service or any incident during such service.  
While the veteran has contended that he has a bilateral knee 
disability due to events during service, his contentions do 
not make his service connection claim well grounded.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1995) (holding 
that laypersons are not competent to offer medical opinions).  
Further, as the available medical records reveal that the 
veteran was not diagnosed with arthritis of the knees until 
decades following service, a claim of entitlement to service 
connection under the presumptive provisions of 38 U.S.C.A. 
§§ 1101, 1112 and 1137 (West 1991) is not for application in 
this case.

As the veteran has not presented any competent medical 
evidence that he currently suffers from a knee disability 
related to service, his claim for service connection for a 
bilateral knee disability is not well grounded and must be 
denied on that basis.  38 U.S.C.A. § 5107(a).  See Savage, 
supra.

C.  Inguinal Hernia.

Service medical records reveal no treatment or diagnosis of a 
hernia condition.  The veteran's abdomen and viscera were 
clinically evaluated as normal on his November 1951 
separation examination.

At a December 1997 VA general medical examination, the 
veteran indicated that he occasionally had pain in his left 
groin area with heavy lifting.  Physical examination revealed 
that he did not have a hernia that was palpable.  The 
diagnosis included hernia.

At his June 1999 RO hearing, the veteran testified that he 
had suffered a hernia during service as a result of working 
with heavy equipment.  He stated that he had never undergone 
surgical repair of his hernia condition.

It appears that the pain the veteran experienced from 
operating heavy equipment did not result in a chronic hernia 
disability.  In this regard, the Board again observes that 
the veteran's abdomen and viscera were clinically evaluated 
as normal on his November 1951 separation examination.  Thus, 
even assuming that the veteran suffers from a current hernia 
disability, he has not presented any competent medical 
evidence that he currently suffers from a hernia disability 
related to service, and his claim for service connection for 
a hernia is not well grounded and must be denied on that 
basis.  38 U.S.C.A. § 5107(a).  See Savage, supra.

D.  Lymphadenitis, Right Groin, And Recurring Tinea Cruris 
Infection, Claimed As Chronic Fungus Infection.

A May 1943 service medical record indicates that a painful 
lump appeared in the right groin; a skin rash was also noted.  
The veteran's skin (and lymphatics) were clinically evaluated 
as normal on his November 1951 separation examination.
At a December 1997 VA examination, the veteran indicated that 
his last recurrence of a skin condition in the groin area was 
15 to 18 months prior to the examination.  Physical 
examination of the inguinal region revealed normal skin and 
no lymphadenopathy.  The diagnosis was chronic recurring 
tinea cruris infection and lymphadenitis of the right groin.

A March 1998 letter from the veteran's private physician 
reflects that he treated the veteran for chronic 
onychomycosis of the great toenails from 1990 to 1994.

At his June 1999 RO hearing, the veteran indicated that he 
had experienced unremitting recurrences of his fungus 
condition for 50 years.  He had treated his condition with 
baking soda.

A review of the evidence indicates that it is unclear whether 
the veteran suffers from lymphadenitis, tinea cruris, or a 
chronic fungus infection.  At any rate, it appears that the 
groin and rash condition experienced during service did not 
result in chronic disability.  In this regard, the Board 
again observes that the veteran's skin and lymphatics were 
clinically evaluated as normal on his November 1951 
separation examination.  Thus, even assuming that the veteran 
currently suffers from a current condition (i.e., 
onychomycosis), he has not presented any competent medical 
evidence that he currently suffers from lymphadenitis, tinea 
cruris, or a chronic fungus infection related to service.  
There is also no medical evidence linking the continuity of 
symptomatology which the veteran claims to his current 
disabilities.  Accordingly, his claim of service connection 
for lymphadenitis, right groin, and recurring tinea cruris 
infection, claimed as chronic fungus infection, is not well 
grounded and must be denied on that basis.  38 U.S.C.A. 
§ 5107(a).  See Savage, supra.

E.  Right Ankle Disability.

Service medical records reveal no treatment or diagnosis of a 
right ankle disability.  The veteran's musculoskeletal system 
and lower extremity were clinically evaluated as normal on 
his November 1951 separation examination.
August 1999 VA X-rays revealed degenerative arthritis of the 
interarticular surface of the right ankle.

At his June 1999 RO hearing, the veteran testified that he 
had not sought treatment for his right ankle either during or 
after service.

There is no medical evidence linking the veteran's right 
ankle disability to his military service or any incident 
during such service.  Also, medical records reveal that the 
veteran was not diagnosed with arthritis of the right ankle 
until decades following service, and a claim of entitlement 
to service connection under the presumptive provisions of 
38 U.S.C.A. §§ 1101, 1112, 1113, and 1137 (West 1991) is not 
for application in this case.

As the veteran has not presented any competent medical 
evidence that he currently suffers from a right ankle 
disability related to service, his claim for service 
connection for a right ankle disability is not well grounded 
and must be denied on that basis.  38 U.S.C.A. § 5107(a).  
See Savage, supra.

F.  Conclusion To Service Connection Claims

The Board is aware of no circumstances in this matter which 
would put VA on notice that relevant evidence may exist or 
could be obtained, which, if true, would make the claims for 
service connection "plausible."  See generally McKnight v. 
Gober, 131 F.3d 1483 (Fed. Cir. 1997).

By this decision, the Board is informing the veteran that his 
service connection claims requires medical evidence of a 
nexus to service to meet the requirements of a well-grounded 
claim.  See 38 U.S.C.A. § 5103(a) (West 1991); Robinette v. 
Brown, 8 Vet. App. 69 (1995).




II.  Increased Rating Claims

The veteran is appealing the original assignment of 
disability ratings following an award of service connection, 
and, as such, the claims for the assignment of higher ratings 
are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).

After a review of the record, the Board is satisfied that all 
relevant facts and evidence have been properly and 
sufficiently developed.  Such evidence includes the veteran's 
service medical records, private medical records of treatment 
following service, reports of VA rating examinations, and a 
transcript of personal hearing testimony given before a 
Hearing Officer at the RO.  The Board is not aware of any 
additional relevant evidence that is available in connection 
with the issue on appeal.  Therefore, no further action is 
necessary to meet the duty to assist the veteran with the 
development of evidence in connection with his claims.  38 
U.S.C.A. § 5107(a).

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities 
(rating schedule), which is based upon the average impairment 
of earning capacity.  Individual disabilities are assigned 
separate diagnostic codes.  See 38 C.F.R. § 4.1.  In 
addition, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7.  Moreover, an 
appeal from the initial assignment of a disability rating 
requires consideration of the entire time period involved, 
and contemplates staged ratings where warranted.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).

A.  Left Ankle Disability

Service connection for the veteran's left ankle disability 
was granted by the February 1998 rating decision, and a 0 
percent evaluation was assigned, effective May 29, 1997.  In 
September 1999 the RO increased the rating for the veteran's 
left ankle disability to 10 percent, also effective May 29, 
1997.

A July 1948 report of physical examination noted that the 
veteran sustained a simple fracture of the left ankle in 
1945.

At a December 1997 VA general medical examination, the 
veteran indicated that his ankles were weak and that he had 
tended to twist his ankles as he got older.  He wore an ankle 
brace for support.  Examination revealed increased range of 
motion on the right side, greater than the left.  The ankles 
were nontender, and strength was 5/5.  X-rays revealed no 
fractures, subluxation, or dislocation; there were 
degenerative changes involving the dorsal aspect of the 
talonavicular joint.  The diagnosis was bilateral 
degenerative joint disease of the ankles.

At his June 1999 RO hearing, the veteran testified that his 
left ankle would twist easily; he also stated that he had to 
learn how to negotiate stairs, curbs, and sidewalks when 
walking.  He was not currently receiving any treatment for 
his left ankle condition, and was not taking any pain 
medication.  His ankle would ache after he had been on his 
feet for a period of time.

At an August 1999 VA joints examination, the veteran 
complained of occasional left ankle pain and swelling.  He 
indicated that he occasionally used ankle straps.  The 
veteran had infrequent flare-ups of left ankle pain, but 
these incidents did not cause significant additional 
limitation of range of motion or functional impairment.  He 
had not had any episodes of dislocation or recurrent 
subluxation.  Range of motion testing revealed left ankle 
dorsiflexion to 10 degrees and plantar flexion bilaterally to 
45 degrees.  Inversion and eversion were normal, and he had 
good left ankle strength.  There was no objective evidence of 
painful motion.  There was 1+ bilateral edema present to the 
mid-tibia.  Pulses were intact; there was no effusion, 
instability, or weakness of the joint.  There was no 
tenderness on deep palpation.  The veteran had significant 
deep varicosities of both calves which contributed to his 
edema.  His gait was unobstructed; he was able to stand on 
his heels and toes without any difficulty.  X-rays revealed 
degenerative joint disease.  The examiner commented that the 
veteran's left ankle disability "does not interfere with his 
functional abilities in any way."  

VA medical record dated in December 1999 and January 2000 
reflect that the veteran complained of left ankle pain and 
had requested an ankle brace.

The veteran's left ankle disability is rated under 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5299-5271 (the Board notes that 
Diagnostic Code 5299 is utilized for a musculoskeletal 
disability that is not specifically listed in the Schedule).  
Noting that the record shows evidence of arthritis confirmed 
by x-ray findings, the Board observes that the provisions of 
Diagnostic Code 5003 also provides for evaluation by 
limitation of motion.  Under Diagnostic Code 5271 for 
limitation of motion of the ankle, a 10 percent evaluation 
may be assigned where the evidence shows moderate limited 
motion, and a 20 percent evaluation may be assigned for 
marked limited motion.  38 C.F.R. § 4.71a.  The normal ranges 
of motion of the ankle are 20 degrees dorsiflexion and 45 
degrees plantar flexion.  38 C.F.R. § 4.71, Plate II.

After having reviewed the evidence, the Board concludes that 
the preponderance of the evidence is against a rating in 
excess of 10 percent for the veteran's left ankle disability.  
There has been no showing of left ankle deformity or 
instability.  While the evidence shows some limitation of 
left ankle dorsiflexion, after viewing the clinical findings 
in light of the normal ranges of ankle motion, the Board is 
unable to conclude that more than moderate limitation of 
motion has been demonstrated.  Significantly, full plantar 
flexion has been reported with approximately one-half of 
normal dorsiflexion.  The Board views such findings as 
representing essentially moderate limitation of motion which 
warrants a 10 percent under Diagnostic Code 5271.  Moreover, 
while noting that additional functional loss due to pain, 
fatigue, weakness, and incoordination must also be 
considered, there is no evidence to support a finding of such 
additional functional loss so as to more nearly approximate 
marked limitation of motion.  See 38 C.F.R. §§  4.40, 4.45, 
4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  In this 
regard, the Board notes that the August 1999 VA examiner 
specifically noted that the veteran's left ankle disability 
did not interfere with his functional abilities "in any 
way."  Further, the examiner specifically indicated that 
there was no objective evidence of left ankle pain during 
range of motion testing.  

B.  Epiphora

Service medical records reflect that the veteran was treated 
for painful and watering eyes in May 1943.  The diagnosis was 
burns, eyes, electrical.  A December 1997 VA examiner 
indicated that the veteran's epiphora could have been caused 
by ocular burns the veteran experienced during service.  
Accordingly, in September 1998 the veteran was granted 
service connection for epiphora and was assigned a 20 percent 
rating.

At his June 1999 RO hearing, the veteran testified that his 
eyes were wet and would run "all the time."

An August 1999 visual examination indicates that corrected 
distance visual acuity was 20/25 in both eyes; corrected near 
visual acuity was 20/30 in both eyes.  The pupils had no 
apparent defect.  There was an excess tear film prism noted 
in both eyes; puncta appeared patent in both eyes.  VA visual 
examinations of record reflect diagnoses of epiphora, early 
cataracts, early age-related macular degeneration, and floppy 
eye lid syndrome with secondary epiphora.

Diagnostic Code 6025 provides that epiphora (lacrimal duct, 
interference with, from any cause) warrants a 10 percent 
rating if unilateral and a 20 percent rating if bilateral.  
38 C.F.R. § 4.84a, Diagnostic Code 6025.

The veteran's current 20 percent rating is the maximum 
schedular rating available for bilateral epiphora.  A review 
of the diagnostic codes for visual acuity (38 C.F.R. § 4.84a, 
Diagnostic Codes 6061 to 6079) would not result in a higher 
rating under those or other codes.  Accordingly, the 
preponderance of the evidence is against a rating in excess 
of 20 percent for the veteran's epiphora.


C.  Conclusion To Increased Rating Claims

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1).  The 
Board finds that, in this case, the disability picture is not 
so exceptional or unusual as to warrant a referral for an 
evaluation on an extraschedular basis.  It has not been shown 
that the veteran's eye and left ankle disabilities, alone, 
have resulted in frequent hospitalizations or caused a marked 
interference in the veteran's employment.  The Board is 
therefore not required to refer this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See 
Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 
8 Vet. App. 218, 227 (1995).

Finally, the Board has considered the issues on appeal in 
light of the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit more favorable 
determinations.














ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for a disability of the 
knees is denied.

Entitlement to service connection for an inguinal hernia is 
denied.

Entitlement to service connection for lymphadenitis, right 
groin, and recurring tinea cruris infection, claimed as 
chronic fungus infection, is denied.

Entitlement to service connection for a right ankle 
disability is denied.

Entitlement to an initial evaluation in excess of 10 percent 
for residuals of a left ankle fracture with degenerative 
changes of the left foot is denied.

Entitlement to an initial evaluation in excess of 20 percent 
for epiphora, bilateral, associated with electrical eye burns 
is denied.




		
	R. F. WILLIAMS	
	Member, Board of Veterans' Appeals

 

